Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statements filed 3/1/21, 3/25/21 and 6/11/21 have been considered.
Drawings
The drawings filed 3/1/21 are acceptable to the examiner.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-14 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-14 of U.S. Patent No. 11,087,771 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because:
The patent claims include all of the limitations of the instant application claims, respectively.  The patent claims also include additional limitations. Specifically claim 1 of the patent includes additional features of a downmix that is not present in application claim 1.  Hence, the instant application claims are generic to the species of invention covered by the respective patent claims.  As such, the instant application claims are anticipated by the patent claims and are therefore not patentably distinct therefrom.  (See Eli Lilly and Co. v. Barr Laboratories Inc., 58 USPQ2D 1869, "a later genus claim limitation is anticipated by, and therefore not patentably distinct from, an earlier species claim", In re Goodman, 29 USPQ2d 2010, "Thus, the generic invention is 'anticipated' by the species of the patented invention" and the instant “application claims are generic to species of invention covered by the patent claim, and since without terminal disclaimer, extant species claims preclude issuance of generic application claims”).  Additionally, the limitations of claim 2 are present in the limitations of claims 2/1 of the patent. The limitations of claim 3 correspond to the limitations of claim 3 of the patent.  The limitations of claim 4 correspond to the limitations of claim 4 of the patent.  The limitations of claim 5 correspond to the limitations of claim 5 of the patent.  The limitations of claim 6 correspond to the limitations of claim 7 of the patent.  The limitations of claim 7 correspond to the limitations of claim 6 of the patent.  The limitations of claim 8 correspond to the limitations of claim 8 of the patent. The limitations of claim 9 correspond to the limitations of claim 9 of the patent.  The limitations of claim 10 correspond to the limitations of claim 10 of the patent.  The limitations of claim 11 are found in claim 11 of the patent.  The limitations of claim 12 correspond to the limitations of claim 12 of the patent.  The limitations of claim 13 are found in the limitations of claim 13 of the patent.  The limitations of claim 14 correspond to the limitations of claim 14 of the patent.  
Claims 1-4, 8-14 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-9 of U.S. Patent No. 10,395,662 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because:
The patent claims include all of the limitations of the instant application claims, respectively.  The patent claims also include additional limitations. Specifically claim 1 of the patent includes additional features of a linear predictive coefficient, a configured transmitter that is not present in application claim 1.  Hence, the instant application claims are generic to the species of invention covered by the respective patent claims.  As such, the instant application claims are anticipated by the patent claims and are therefore not patentably distinct therefrom.  (See Eli Lilly and Co. v. Barr Laboratories Inc., 58 USPQ2D 1869, "a later genus claim limitation is anticipated by, and therefore not patentably distinct from, an earlier species claim", In re Goodman, 29 USPQ2d 2010, "Thus, the generic invention is 'anticipated' by the species of the patented invention" and the instant “application claims are generic to species of invention covered by the patent claim, and since without terminal disclaimer, extant species claims preclude issuance of generic application claims”).  Additionally, the limitations of claim 2 are present in the limitations of claims 2/1 of the patent. The limitations of claim 3 are present in the limitations of claim 1 of the patent. The limitations of claim 4 are present in the limitations of claim 1 of the patent. The limitations of claim 8 are present in the limitations of claim 3 of the patent. The limitations of claim 9 are present in the limitations of claim 4 of the patent. The limitations of claim 10 are present in the limitations of claim 5 of the patent. The limitations of claim 11 are present in the limitations of claim 6 of the patent. The limitations of claim 12 are present in the limitations of claim 7 of the patent. The limitations of claim 13 are present in the limitations of claim 8 of the patent. The limitations of claim 14 are present in the limitations of claims 9 of the patent. 
Claim Rejections - 35 USC § 103
7. 	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
8. 	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

9. 	This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
10. 	Claim 1and 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Atti et al. (US 2015/0149157 A1) cited by applicant in view of Lakaniemi et al. (US 2007/0208565 A1) cited by applicant
Re claims 1:  Atti et al. teaches a device/apparatus and corresponding method for encoding including as depicted in figures 1 and 6, generating a first high band portion (124) based on an inputted signal; and generate a set of gain parameters (642) by element (190) based on a high band portion (from (124) and a synthesized signal (680)).  Atti et al. however does not teach that the input signal is a multichannel signal including left and right signals as set forth.  Lakaniemi et al. teaches in a similar encoding environment that the encoding can be performed on either a mono audio signal or a multichannel stereo audio signal that includes left and right signals (paragraph [0017]) thereby allowing for separate encoding of each channel separately (paragraph [0018]). It would have been obvious to one of ordinary skill in the art before the filing of the invention to incorporate the teaching of Lakaniemi et al. into the arrangement of Atti et al. to predictably provide an alternative encoding arrangement that considers encoding channels of a stereo input signal separately.  Therefor the claimed subject matter would have been obvious before the filing of the invention.  
Re claims 3: note use of transmitter (198) in Atti et al.
Allowable Subject Matter
11. 	Claims 2 and 4-14 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims; and if the Double Patent Rejections are overcome.  
12. 	Claims 15-30 are allowed.
The arrangement including in combination those features of claims 1 or claim 15 that additionally include the features of down mixing of signals to obtain a mid-signal as set forth in claims 2 or 17 respectively is neither taught by nor an obvious variation of the art of record.   The arrangement including in combination those features of claim 1 that additionally includes a transmitter and encoder each of which used in a manner with a mid-signal as set forth in claims 4 and 5 is neither taught by nor an obvious variation of the art of record.  The limitations of claims 6-7 depend upon those features set forth in claim 5/1.  The arrangement including in combination those features of claim 1 that additionally includes determining a reference signal and a non-reference signal based on comparisons of energies of the left and right signals as set forth in claim 8 is neither taught by nor an obvious variation of the art of record.   The arrangement including in combination those features of claim 1 that additionally in combination designates the high-band non-reference signal based on a temporal mismatch value and updates the designation of a high-band non-reference signal based on the first through fourth energies as set forth in claim 9 is neither taught by nor an obvious variation of the art of record. The arrangement including in combination those features of claim 1 that additionally designate a reference signal and a non-reference signal based on a temporal gain parameter based on ratios of a first energy and a second energy when the temporal gain parameter satisfies a threshold as set forth in claim 10 9 is neither taught by nor an obvious variation of the art of record. The arrangement including in combination those features of claim 1 that additionally transmits an adjustment spectral shape parameter that is generated by the encoder to apply a spectral shape adjustment to generate a modified synthesized high-band non-reference signal as set forth in claim 11 is neither taught by nor an obvious variation of the art of record.  The limitations of claim 12 depend upon those features of claim 11.  The arrangement including in combination those features of claim 1 that additionally generates an adjustment spectral shape parameter that is transmitted by a transmitter and is used to generate a modified synthesized high-band non-reference signal as set forth in claim 13 is neither taught by nor an obvious variation of the art of record.  The limitations of claim 14 depend upon those features of claim 13.  The claimed device including in combination the features of claim 15; method including in combination the features of claim 24; stored instructions used to perform the combination of features of claim 27 and the apparatus including in combination the features of claim 29; each having limitations that generate a second set of adjustment gain parameters based on the set of adjustment gain parameters, a ratio of low-band energies e or combination thereof along with generating a reference high-band portion of a reference signal that is based on the second set of adjustment gain parameters is neither taught by nor an obvious variation of the art of record.  The limitations of claims 16-23; 25-26; 28 and 30 depend upon those limitations or respective claims 15, 24, 27 and 29.  The closest art to these claims is  (Document 4 cited by applicant in the IDS filed 3/1/21 under the section Non-Patent Literature, entitled “7 KHz audio-coding within 64 kbits/s: New Annex D with stereo embedded extension” teaching a general decoding arrangement of figure D.7-4 with the claimed “reference channel indicator” without having a specifically defined definition being satisfied by any of the data/information received by the decoder in figure D.7-4 including that information used in defining the left and right channels. 
Conclusion
13. 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW SNIEZEK whose telephone number is (571)272-7563. The examiner can normally be reached Monday-Friday 7:00 AM-3:30 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steven Lim can be reached on 571-270-1210. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



								/ANDREW L SNIEZEK/                                                                                                Primary Examiner, Art Unit 2688                                                                                                        

/A.L.S/Primary Examiner, Art Unit 2688                                                                                                                                                                                                        5/18/22